Title: From Thomas Jefferson to H. Fizeaux & Cie., 23 July 1787
From: Jefferson, Thomas
To: H. Fizeaux & Cie.



Gentlemen
Paris July 23. 1787.

The letter which you mention, of January 1, came duly to my hands, and I forwarded it by the first conveiance to the Commissioners of the Treasury of the U.S. at New York. I could do nothing else with it, being a matter entirely out of the functions of my office, and on which I was not authorized to give any answer. It is all I can now do with the letter of the 16th. inst. with which you have been pleased to honor me on the same subject. I will forward it to the Commissioners of the Treasury by the Pacquet boat which sails the 10th. of the next month. I have the honour to be with sentiments of the most perfect consideration and respect Gentlemen Your most obedient & most humble servant,

Th: Jefferson

